Citation Nr: 0935242	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to an initial compensable rating for 
residuals of a left carpal bone fracture prior to March 22, 
2005.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left carpal bone from March 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to 
June 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, granted service connection and 
assigned an initial 10 percent rating for migraine headaches 
as well as granted service connection and assigned an initial 
noncompensable rating for residuals of a left carpal bone 
fracture, both effective November 30, 2001.  In addition, the 
RO denied entitlement to service connection for bilateral 
tinnitus as well as for bilateral carpal tunnel syndrome.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluations assigned for his service-connected migraine 
headaches and residuals of a left carpal bone fracture as 
well as to the denials of entitlement to service connection 
for bilateral tinnitus and for bilateral carpal tunnel 
syndrome.

In a June 2005 rating decision, the RO increased the 
evaluation for migraine headaches to a 30 percent rating and 
for residuals of a left carpal bone fracture to a 10 percent 
rating, both effective March 22, 2005.  The issues of 
entitlement to a higher disability evaluations based upon the 
initial grant of service connection remained before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the 
current appeal arose from a rating assigned following the 
initial grant of service connection for the Veteran's left 
wrist disability, the Board will evaluate the level of 
impairment due to the disability throughout the entire time 
period and consider the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2005, the Veteran filed a notice of disagreement 
claiming entitlement to an earlier effective date for the 10 
percent evaluation for residuals of a left carpal bone 
fracture assigned effective from March 22, 2005.  As the 
initial evaluation assigned for the Veteran's left wrist 
disability is already on appeal, the Board will already be 
evaluating whether evidence of record supports assigning 
different percentage disability ratings during the time 
periods in question. Accordingly, the Board finds that 
conducting a separate analysis based on entitlement to an 
earlier effective date for the assignment of the 10 percent 
evaluation for the Veteran's left wrist disability would be 
redundant and unnecessary.

In April 2006, the Veteran testified during a personal 
hearing before RO personnel.  A copy of the transcript of 
that hearing is of record.

In May 2007, the Veteran testified during a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the time of that 
hearing, the Veteran clearly indicated that his appeal 
pertaining to the migraine issue disability involved only the 
period prior to March 22, 2005.

In a December 2007 decision, the Board granted an increased 
rating of 30 percent for migraine headaches for the time 
period prior to March 22, 2005 and remanded the remaining 
claims to the RO for further development.


FINDINGS OF FACT

1.  The first evidence of tinnitus appears many years after 
service, and the only competent opinion to address the 
question of whether there exists a nexus between the disorder 
and alleged in-service noise exposure weighs against the 
claim.

2.  There is no probative evidence directly linking bilateral 
tinnitus to any service-connected disability.

3.  Bilateral carpal tunnel syndrome did not originate in 
service or for many years thereafter, and it is not related 
to any incident of service.

4.  From the November 30, 2001 effective date of service 
connection to March 21, 2005, the Veteran's residuals of a 
left carpal bone fracture had not been manifested by malunion 
of the ulna with bad alignment.

5.  From March 22, 2005, the Veteran's residuals of a left 
carpal bone fracture have not been manifested by nonunion in 
the lower or upper half of the ulna.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  The criteria for service connection for bilateral carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Prior to March 22, 2005, the criteria for an initial 
compensable rating for residuals of a left carpal bone 
fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5211, 5214, 5215 
(2008).

4.  From March 22, 2005, the criteria for a rating in excess 
of 10 percent for residuals of a left carpal bone fracture 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5211, 5214 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the October 2002 rating decision, he was provided notice of 
the VCAA in February 2002.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the then claims for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims, with readjudication of 
the claims for service connection for tinnitus and bilateral 
carpal tunnel syndrome in a July 2006 supplemental statement 
of the case (SSOC) and readjudication of all claims in an 
August 2009 SSOC.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.  

In addition, the Veteran received notice regarding secondary 
service connection claims in March 2009, with readjudication 
of the claim for tinnitus in the August 2009 SSOC.  Effective 
October 10, 2006, VA regulations were amended to include that 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran was 
advised of this amendment in the remand portion of the 
December 2007 Board decision.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.  
Further, the Board notes that the Veteran has not asserted 
that his bilateral tinnitus is due to a service-connected 
disability.  Rather, the Board observed the raised theory of 
entitlement in the remand.  

Moreover, it is well to observe that service connection for 
residuals of a left carpal bone fracture has been established 
and an initial rating for this condition has been assigned.  
Thus, the Veteran has been awarded the benefit sought, and 
such claim has been substantiated.  See Dingess, 19 Vet. App. 
at 490-91.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the Veteran service connection for the disability 
and assigning an initial disability rating for the condition, 
he filed a notice of disagreement contesting the initial 
rating determination.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph 
(3), which provides VA has no duty to provide section 5103 
notice upon receipt of a notice of disagreement).  The RO 
furnished the Veteran a statement of the case (SOC) that 
addressed the initial rating assigned for this disability, 
included notice of the criteria for a higher rating for the 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2008).  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Bilateral Tinnitus

The Veteran contends that his bilateral tinnitus is due to 
his in-service duties as an operations specialist as well as 
working in the ship yard.  He asserts that his duties 
required listening to radio static and high-toned squeals for 
6 to 12 hours at a time and exposed him to loud noise in the 
ship yard.  He also asserts that he spoke with a corpsman 
informally during service about the tinnitus but acknowledges 
that he did not seek actual medical treatment for it.

His DD Form 214 reflects that his primary specialties 
included antisubmarine air controller and air tactical 
control operator.

His service treatment records do not reflect any complaint, 
finding, or diagnosis of tinnitus or ringing in the ears.  
Thus, despite his assertions that the tinnitus began in 
service and that he spoke with a corpsman about it, the 
contemporaneous medical evidence does not show that the 
bilateral tinnitus had its onset in service.

The Board observes that an October 2008 VA examination report 
reflects the examiner's notation that the Veteran's service 
treatment records clearly document migraine headaches and 
tinnitus beginning in service.  However, as noted above, 
there is no mention of tinnitus in the service treatment 
records.  Indeed, the Veteran has acknowledged that he did 
not seek medical treatment for tinnitus during service. Thus, 
the examiner's notation is erroneous and has no probative 
value.  

The first evidence of tinnitus appears many years after 
service, on the Veteran's November 2001 claim for VA 
benefits.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Even if the 
Board were to accept, as credible, his assertions of in-
service noise exposure, there are no complaints, findings, or 
diagnoses of tinnitus until over 9 years after service.  The 
passage of many years between discharge from active service 
and documentation of a claimed disability is a factor that 
weighs against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the only competent opinion to address the question 
of whether there exists a nexus between bilateral tinnitus 
and alleged in-service noise exposure weighs against the 
claim.  A July 2006 VA audiology examination report reflects 
normal hearing bilaterally, as defined by 38 C.F.R. § 3.385 
(2008), and the opinion that it is unlikely that the 
Veteran's tinnitus is due to auditory damage from military 
noise exposure as hearing was shown to be normal at service 
entrance and separation.  The Board notes the Veteran's 
contention that he has had bilateral tinnitus since service; 
however, the lack of complaints both in service and since 
separation outweighs his contention.

The Board notes the July 2006 VA examiner's statement that, 
given the Veteran's history of circulatory disorder, 
recurring dizziness, and headache, it is likely that the 
tinnitus is due to other causes since separation from 
service, such as illness.  In the December 2007 remand, the 
Board acknowledged the possibility that the Veteran's 
tinnitus may be due to his service-connected migraine 
headaches or hypertension.  Thus, the Board requested a 
medical opinion to resolve the matter.  

An October 2008 VA examination report reflects the examiner's 
assessment that there is insufficient evidence to conclude 
that the Veteran's migraine headaches or hypertension are the 
cause of or aggravators of his tinnitus.  The examiner noted 
that the history clearly shows that the tinnitus is a stable 
condition unaffected by migraine headaches or hypertension 
and that the hypertension began after the diagnosis of 
tinnitus.  The examiner then noted that it would be 
speculative to conclude anything about the cause of the 
tinnitus and migraine headaches during service, further 
noting that there is insufficient evidence to support any 
conclusion about causation.  As noted above, the examiner 
mistakenly stated that the service treatment records clearly 
document tinnitus beginning in service; however, the 
examiner's mistake regarding this aspect of the Veteran's 
history does not reduce the probative value of his assessment 
regarding any link to service-connected disability, which was 
based on the Veteran's report of his tinnitus being 
unaffected by migraine headaches or hypertension.  Further, a 
November 2008 VA examination report reflects the observation 
that the Veteran's separation examination report showed 
normal hearing in both ears and that no complaint of tinnitus 
was found prior to the Veteran's claim for benefits in 2001.  
Based on this record, the examiner stated that he cannot 
relate the tinnitus to migraine headaches or hypertension 
without relying on mere speculation.  Thus, neither examiner 
was able to link the Veteran's tinnitus to either disorder.  

In sum, there is no probative evidence directly linking 
bilateral tinnitus to any service-connected disability.  
Rather, the evidence tends to show that it was not caused or 
aggravated by service-connected migraine headaches or 
hypertension.  Moreover, neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any competent evidence establishing a link 
between his bilateral tinnitus and any service-connected 
disability.  



Bilateral Carpal Tunnel Syndrome

The Veteran contends that his bilateral carpal tunnel 
syndrome is due to his in-service duties as an operations 
specialist, operating a radar console that required using a 
trackball with the right hand and a keypad with the left 
hand.  He asserts that it began after service, although he 
did have wrist pain during service.

As noted above, his DD Form 214 reflects that his primary 
specialties included antisubmarine air controller and air 
tactical control operator.  Post-service, the Veteran worked 
as a plumber's assistant and a painter.

His service treatment records do not reflect any complaint, 
finding, or diagnosis of carpal tunnel syndrome in either 
extremity.  Thus, bilateral carpal tunnel syndrome did not 
have its onset in service.

The first mention of bilateral carpal tunnel syndrome appears 
many years after service, on the Veteran's November 2001 
claim for VA benefits.  The first medical evidence of the 
disorder appears in a March 2004 VA treatment note.  The 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson, 230 F.3d at 1333.  

Further, the only competent opinion to address the question 
of whether there exists a nexus between bilateral carpal 
tunnel syndrome and service weighs against the claim.  An 
October 2008 VA examination report reflects that findings are 
consistent with intermittent carpal tunnel syndrome, the 
symptoms of which did not begin during service.  The examiner 
noted that the Veteran worked as a plumber's helper for a few 
months after service, followed by a few odd jobs, and then as 
a painter since the late 1990s.  The examiner then opined 
that it is most likely that the Veteran's intermittent carpal 
tunnel syndrome is caused by his occupation which leads to 
frequent overuse of the wrists.


Both Disabilities

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Higher Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2008).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson, 12 Vet. App. at 126.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found - this practice is known as 
"staged ratings."  See id.  

The Veteran's residuals of a left carpal bone fracture have 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215-
5211, as 0 percent prior to March 22, 2005 and 10 percent 
from March 22, 2005, and is thus rated by analogy under 
Diagnostic Code 5211 for impairment of the ulna.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The Board observes that the 
Veteran is right-handed; therefore, only the rating criteria 
pertinent to the minor extremity will be considered. 

Under Diagnostic Code 5211, malunion of the ulna with bad 
alignment warrants a 10 percent rating; nonunion in the lower 
half of the ulna warrants a 20 percent rating; nonunion in 
the upper half of the ulna with false movement without loss 
of bone substance or deformity warrants a 20 percent rating; 
and nonunion in the upper half of the ulna with false 
movement with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity warrants a maximum 30 percent 
rating.

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.  38 
C.F.R. § 4.71a, Plate I.

After a careful review of the evidence of record, the Board 
finds that the Veteran's residuals of a left carpal bone 
fracture do not warrant a compensable rating at any time 
prior to March 22, 2005.  

An August 2001 private medical record reflects complaints of 
left wrist pain on and off for the past 15 years, worse in 
the last 3 to 4 days, with increased pain with movement with 
pressure.  There was no swelling or weakness and the Veteran 
denied taking any medications.  There was full range of 
motion of the left wrist but with tenderness of the ulnar 
aspect.  Tinel and Phalen signs were negative.  The diagnosis 
was of a left wrist strain/sprain.

A September 2002 VA examination report reflects full painless 
range of motion of the left wrist with no point tenderness or 
soft tissue swelling.  There was a possible exostosis 
appreciated on the ulnar aspect of the left wrist and x-rays 
showed mild ulnar minus deformity but an otherwise normal 
wrist without evidence of trauma.  The diagnosis was of an 
essentially normal examination of the left wrist.

The above evidence fails to show that the Veteran's left 
carpal bone fracture had been manifested by malunion of the 
ulna with bad alignment prior to March 22, 2005 to warrant a 
10 percent rating under Diagnostic Code 5211.  Further, 
without x-ray evidence of arthritis or evidence of ankylosis 
or limitation of motion of the left wrist, a compensable 
rating is not warranted under Diagnostic Code 5003, 5214, or 
5215.  

The Board also finds that the Veteran's residuals of a left 
carpal bone fracture do not warrant a rating in excess of 10 
percent at any time since March 22, 2005.  

A March 22, 2005 VA examination report reflects complaints of 
pain and swelling with activities and a feeling of having 
loose fragments in the joint.  There was pain over the ulnar 
styloid process and the wrist joint was extremely tender to 
palpation but there was no joint swelling.  Range of motion 
of the left wrist consisted of 50 degrees of dorsiflexion, 50 
degrees of palmar flexion, 5 degrees of radial deviation, and 
5 degrees of ulnar deviation with pain.  The diagnosis was of 
a left wrist strain.  The examiner noted that there was no 
neurological deficit of the ulnar, radial, or median nerve.  
X-rays showed slight positive ulnar variance but an otherwise 
negative left wrist.

An October 2008 VA examination report reflects no evidence of 
pain, tenderness, spasm, weakness, incoordination, or fatigue 
of the left wrist.  Range of motion consisted of 75 degrees 
of dorsiflexion, 70 degrees of palmar flexion, 40 degrees of 
radial deviation, and 15 degrees of ulnar deviation.  
Repetitive motion did not change the range of motion or 
produce pain or additional symptoms.  Tinel and Phalen signs 
were negative and there was no numbness of any fingers, 
although the Veteran stated that the thumb, index finger, and 
middle finger were tingling mildly.  X-rays of the left wrist 
were reported as normal.

The above evidence fails to show that the Veteran's residuals 
of a left carpal bone fracture have been manifested by 
nonunion in the lower or upper half of the ulna since March 
22, 2005 to warrant a 20 percent rating under Diagnostic Code 
5211.  Further, without x-ray evidence of arthritis or 
evidence of ankylosis of the left wrist, a higher rating is 
not warranted under Diagnostic Code 5003 or 5214.  

The Board has considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in 
order to determine whether an increased evaluation may be 
warranted.  While recognizing that the Veteran has complaints 
of pain, the record does not reflect evidence of additional 
impairment of his left wrist upon clinical examination, as 
caused by such pain, weakness or related factors.  The 
October 2008 VA examiner observed no evidence of pain, 
tenderness, weakness, incoordination, or fatigue of the left 
wrist, and noted that repetitive motion did not change the 
range of motion or produce pain or additional symptoms.  
Therefore, although it has no reason to doubt that the 
Veteran suffers from painful flare-ups, the Board is unable 
to identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2008).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's residuals of a left carpal bone 
fracture present an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extra-schedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).  In this regard, the Board 
notes that there is no evidence in the claims file of 
frequent periods of hospitalization.  The Board notes the 
Veteran's report of losing about 40 hours of work per month 
due to bilateral wrist pain.  However, the pain, numbness, 
and weakness of the wrists have been associated with 
manifestations of bilateral carpal tunnel syndrome, a 
nonservice-connected disability.  Indeed, during the Board 
hearing, the Veteran attributed the interference with 
employability to the carpal tunnel syndrome.  Thus, the Board 
notes that there is no evidence in the claims file of marked 
interference with employment due solely to his residuals of a 
left carpal bone fracture.  As a result, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for bilateral tinnitus is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.



An initial compensable rating for residuals of a left carpal 
bone fracture prior to March 22, 2005 is denied.

A rating in excess of 10 percent for residuals of a left 
carpal bone fracture from March 22, 2005 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


